Citation Nr: 1145903	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-38 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel












INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1999 to March 2007, including service in Kosovo and in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case has subsequently come under the jurisdiction of the RO in St. Louis, Missouri.  

This case was previously before the Board in May 2011, when it was remanded for further development, to specifically include a VA examination.  Although a VA examination was conducted in June 2011, the Board finds that it was inadequate for adjudicative purposes and that an additional remand and examination are warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, this matter was previously before the Board in May 2011, when it was remanded with instructions to obtain a VA examination to address the question of entitlement to service connection.  While a VA examination was provided in June 2011, the Board finds that examination to be inadequate for adjudicative purposes and that another examination is necessary.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At issue here is the Veteran's claim of service connection for a left knee disability.  The Board notes that service connection is already in effect for a right knee disability (the residuals of surgery performed in service) and for a left foot disability.  The Veteran has stated that he was treated in service for the left knee disability with a P2 profile issued and physical therapy prescribed for the problem in November 2007.  There are records which show treatment in September 2006, including a P2 profile followed by physical therapy, for "knee pain" which indicate that this was follow-up treatment for the Veteran's right knee.  It is unclear whether there are any outstanding service treatment records which reflect the November 2007 treatment described by the Veteran.

In June 2011, the Veteran was afforded a VA examination to address the question of service connection for the left knee disability.  The examiner was instructed to determine if there was a specific medical diagnosis for the Veteran's claimed knee pain and to provide an opinion whether such was incurred in or aggravated by service, to include any injury or disability incurred therein.  The examiner was further instructed to provide the rationale for that opinion.  The June 2011 VA examiner provided a diagnosis of chondromalacia patella which he indicated was less likely than not related to the Veteran's service largely based on the lack of documented medical treatment in service.  The examiner also did not address the Veteran's statements and history regarding knee pain during and since service, nor did he address the question of whether the Veteran's service-connected right knee and left foot disabilities caused or aggravated the Veteran's claimed left knee disability.  As such, the Board concludes that the November 2009 VA examination was not adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate if the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  A new examination conducted by an examiner other than the one utilized in June 2011 is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate federal records custodian to locate and provide any additional outstanding medical records related to the Veteran's military service, to specifically include any inpatient or outpatient treatment records from the Mannheim Germany Troop Medical Clinic for November 2007.  If, after all due diligence, it is determined that the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran an appropriate VA examination by an examiner other than the one who performed the June 2011 VA examination, to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's chondromalacia patella of the left knee was incurred in or aggravated by his military service, specifically addressing his reports of in-service treatment for left knee pain and continuing knee pain since service.  The examiner should also specifically address the history provided by the Veteran.

The examiner is also asked to address whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's current chondromalacia patella of the left knee was caused or aggravated by his service-connected disabilities, specifically osteoarthritis and instability of the right knee and left foot metatarsalgia, to include as a result of altered gait or increased usage.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file, to include any additional records obtained pursuant to the development discussed above should be provided to the examiner for review.

3.  The RO/AMC should read all medical opinions obtained to ensure that the remand objectives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.

4.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


